Citation Nr: 1615498	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  13-17 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD) and hiatal hernia, status post Nissen fundoplication with residual scar (also claimed as dysphagia and chronic reflex laryngitis).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1978 to August 1998.

This matter before the Board of Veterans' Appeals (the Board) on appeal of an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which, in part, continued a 10 percent rating for GERD and hiatal hernia, status post Nissen fundoplication with residual scar.

The Veteran testified at a videoconference hearing which was chaired by the undersigned Veterans Law Judge in February 2016.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's service-connected GERD and hiatal hernia, status post Nissen fundoplication with residual scar has resulted in persistently recurrent epigastric distress, dysphagia, heartburn, reflux, nausea, regurgitation with bad breath, pain in his chest, and sleep disturbance.

2.  The Veteran has not experienced material weight loss, hematemesis, melena, or anemia due to his service-connected disability.

CONCLUSION OF LAW

The criteria for a 30 percent for GERD and hiatal hernia, status post Nissen fundoplication with residual scar are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7346 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In an August 2011 letter, the RO explained what information and evidence was needed to substantiate a claim for increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The August 2011 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the August 2011 letter, and opportunity for the Veteran to respond, the March 2013 statement of the case (SOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, VA treatment records and the reports of June 2009, October 2010, September 2011 and February 2013 VA examinations.  The June 2009, October 2010, September 2011 and February 2013 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the June 2009, October 2010, September 2011 and February 2013 VA examinations are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative and the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

As noted above, in February 2016 the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and suggested the submission of evidence that would be beneficial to the Veteran's claim.  She solicited testimony on the precise nature of the Veteran's symptoms.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015).

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his GERD and hiatal hernia, status post Nissen fundoplication with residual scar disability.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The Veteran's service-connected GERD and hiatal hernia, status post Nissen fundoplication with residual scar is currently evaluated at a 10 percent disability rating under Diagnostic Codes 7346 (hiatal hernia).  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015). 

Under Code 7346, a 10 percent rating is assigned for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of lesser severity.  The next higher rating of 30 percent is provided for a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum rating of 60 percent is authorized for a hiatal hernia with symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of a severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).  

Factual Background and Analysis

The Veteran filed a claim for an increased rating for his service-connected GERD and hiatal hernia, status post Nissen fundoplication with residual scar which was received by VA in March 2009.

The Veteran underwent a VA examination in June 2009.  The Veteran reported experiencing occasional dysphagia which eventually required a repeat operation in June 2009 where he underwent a laparoscopic procedure to fix the adhesions and repair the prior Nissen fundoplication.  The Veteran reported being placed on a pureed diet and also indicated that he had lost 9 pounds.  He denied hematemesis or melena.  He also denied nausea or vomiting.  He did admit to reflux and regurgitation.  He was currently receiving treatment for midepigastric discomfort with liquid ibuprofen.  He denied any history of esophageal trauma and denied any incapacitation from an occupational standpoint or from activities of daily living.  He also denied a history of neoplasm.  The examiner noted that the Veteran had an old vertical incisional scar which was clean, dry and intact.  The diagnosis was hiatal hernia status post Nissen fundoplication in 1998, status post laparoscopic Nissen fundoplication/revision in 2009 and GERD.

The Veteran underwent a VA examination in October 2010.  On examination, an inguinal hernia was present on the right side.  A prior surgical scar was also present there.  The hernia prolapses with bearing down.  However, it was easily reducible and there were no residuals of malignancy.  The diagnosis was a right inguinal hernia and dysphagia.  The examiner noted that the Veteran reported dysphagia for foods.  He had to drink liquids to get the food down which left him with a painful sensation like he swallowed a bubble.  He reported pyrosis but denied hematemesis.  He had no frank melena.  He reported reflux symptoms on a daily basis as well as nausea.  He denied vomiting.  He also had a cricopharyngeal bar at the proximal portion of his esophagus which underwent a dilation procedure in April 2009 which was ineffective.  There was no history of malignancy.  The condition caused him daily discomfort which affected his daily activities.  There was no history of esophageal trauma.  He reported that he drank cold water with some baking soda to try to ease the discomfort of his reflux.  There was no weight gain or weight loss.  There were no signs of anemia.   There was no abdominal pain to palpation.  The examiner indicated that the Veteran's dysphagia was less likely than not due to the Nissen fundoplication procedure which subsequently failed and required re-operation.

The Veteran underwent a VA examination in September 2011.  It was noted that the Veteran had a diagnosis of GERD and hiatal hernia, status post Nissen fundoplication.  The Veteran took Nexium daily for this condition.  His GERD resulted in persistently recurrent epigastric distress, dysphagia, heartburn, reflux, regurgitation, and sleep disturbance caused by esophageal reflux.  He also had 4 or more episodes of recurrent nausea per year.  He also had moderate esophageal stricture which was not amenable to dilation.  He had no substernal arm or shoulder pain, no anemia, no vomiting, no hematemia, no melena and no weight loss.  He indicated that when he ate solid foods he needed a large amount of liquid to swallow it down.  The Veteran had related scars but they were not painful or unstable and did not have a total area greater than 39 cm.  It was reported that this condition impacted his ability to work as his voice became hoarse.  He worked in a high noise environment and could not raise his voice.  He also had heartburn at work and worried about lifting.  The examiner noted that the Veteran's condition should not preclude any light duty or sedentary employment.  

The Veteran underwent a VA examination in February 2013.  The Veteran had a diagnosis of GERD and hiatal hernia, a Nissen fundoplication in 1998 and a laparoscopic redo of the fundoplication in June 2008.  The Veteran reported that he was fair.  He reported trying multiple reflux medications without success.  He indicated that reflux disturbed his sleep on multiple nights.  He had a cyrcopharyngeal bar at the top of his throat which confirmed by x-ray.  He also had a granuloma removed from his vocal cords secondary to reflux in 2008 or 2009.  Ever since this surgery he had problems with a hoarse voice and difficulty projecting voice.  He also had difficulty swallowing.  He noted that he could not eat anything without water to "wash food" down.  He indicated that at times he could not get the food down even with water which resulted in him spitting the food back up.  The Veteran was on continuous medication as he took Prilosec, baking soda and water and Algin.  His GERD resulted in persistently recurrent epigastric distress, dysphagia, heartburn, reflux, regurgitation, and sleep disturbance caused by esophageal reflux.  He also had 4 or more episodes of sleep disturbance and recurrent nausea per year.  He also had esophageal stricture which was not amenable to dilation.  He had no substernal arm or shoulder pain, no anemia, no vomiting, no hematemia, no melena and no weight loss.  The Veteran had related scars but they were not painful or unstable and did not have a total area greater than 39 cm.  His esophageal condition impacted his work as he stated that he did a lot of bending over and lifting on his job which aggravated his reflux problems.  He reported frequent bouts of heartburn on his job which he tried to alleviate with drinking water.

Regarding the Veteran's scarring, he did not have any scars or disfigurement of the head, face or neck.  None of his scars were painful.  None of the scars were unstable with frequent loss of covering of skin over the scar.  None of the scars resulted in limitation of function and did not impact his ability to work.  
A May 2015 private treatment note reported that the Veteran had trouble swallowing and that his voice was still hoarse and occasionally broke.  

In his February 2016 hearing, the Veteran testified to having persistent epigastric distress, in that when he lies down at night, he feels like there is nothing to stop the food in his stomach from coming back up into his throat.  He has a constant feeling of having to clear his throat, and persistent problems with swallowing.  He continues to require water with meals, to help make the food go down. While sometimes cough drops give him relief from the burning sensation, he cannot use them at work.  He noted having pain beneath his chest and struggles with bad breath. 

Upon careful review of the evidence of record, the Board finds that an increased 30 percent disability is warranted for the Veteran's service-connected GERD and hiatal hernia, status post Nissen fundoplication with residual scar.

As noted above, under Diagnostic Code 7346, a 30 percent is provided for a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

The record demonstrates that the Veteran's symptoms of his service-connected GERD and hiatal hernia, status post Nissen fundoplication with residual scar have resulted in persistently recurrent epigastric distress, dysphagia, heartburn, reflux, regurgitation and sleep disturbance caused by esophageal reflux.  He also had 4 or more episodes of recurrent nausea per year.  He also had moderate esophageal stricture which was not amenable to dilation.  He has had pains "beneath his chest," which the Board interprets as being in the substernal area.

While an increased rating of 30 percent is warranted for the Veteran's GERD/hiatal hernia disability, the Board finds that a rating in excess of 30 percent is not warranted.  As noted above, a maximum rating of 60 percent is authorized for a hiatal hernia with symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of a severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).  

The record demonstrates that the Veteran has not experienced any symptoms of material weight loss as evidenced by the VA examiners who specifically addressed these symptoms.  Similarly, the examiners noted that there was no evidence of hematemesis or melena with moderate anemia or other symptom combinations productive of a severe impairment of health.  

The Board also notes that the Veteran has a residual scar disability which accompanies the Veteran's GERD and hiatal hernia, status post Nissen fundoplication disability.  However, the Veteran's scar does not cover at least 39 square centimeters; is not unstable, deep, or painful; and does not limit function which would warrant a compensable evaluation. Thus, a separate rating of the scar is inappropriate; rather, it is combined with his 30 percent rating.

The Board has considered whether alternative diagnostic codes are applicable.  Notably, VA examinations in September 2011 and February 2013 both found esophageal stricture. The relevant regulation provides ratings for stricture of the esophagus in Diagnostic Code 7203.  See 38 C.F.R. § 4.114, Schedule of Ratings - digestive system.  The Board takes judicial notice that esophageal stricture is a narrowing of the esophagus that causes swallowing difficulties.  See National Institute of Health, U.S. National Library of Medicine, https://www.nlm.nih.gov/medlineplus/ency/article/000207.htm, last visited April 14, 2016.  The Veteran's 30 percent rating under Diagnostic Code 7346 expressly contemplates dysphagia, which is defined as difficult swallowing.  Dorland's Illustrated Medical Dictionary, 32nd Ed., 579, (c) 2012.  Given that such difficulty is only one of the Veteran's many symptoms, the remainder of which are also expressly contemplated by Diagnostic Code 7346, the Board finds that it is more appropriate to rate the Veteran's disability as above.  Furthermore, a separate evaluation for the stricture is prohibited; to allow such would violate the law against pyramiding, which specifically states that the evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2015).

The Board has also considered whether an extraschedular rating is warranted in this case.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected GERD and hiatal hernia, status post Nissen fundoplication with residual scar disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected GERD and hiatal hernia, status post Nissen fundoplication with residual scar disability.  The Veteran's symptoms are persistently recurrent epigastric distress, dysphagia, heartburn, reflux, nausea, regurgitation with bad breath, pain in his chest, and sleep disturbance.  With the exception of bad breath, this disability picture is expressly contemplated by the rating criteria applied above.  To the extent that bad breath is not specifically listed in the criteria, it is a reasonable inference that it is a consequence of the persistent regurgitation that is contemplated.  Even assuming that such is not the case, the Veteran's disability picture does not meet the second prong of Thun, in that it does not exhibit other related factors such as those provided by the regulation as "governing norms", such as marked interference with employment or frequent periods of hospitalization.  There is no evidence in the medical records or in the Veteran's testimony or other lay statements of either.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

As a final matter, a claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran has not asserted that he is no longer able to work because of symptomatology associated with his gastroesophageal disability.  Although his disability has caused some interference with work, such is compensated by the rating schedule.  He testified to being able to continue to work despite his symptoms.  As such, the Board finds that a claim for a TDIU is not properly before the Board.


ORDER

Entitlement to a 30 percent rating, but no higher, for GERD and hiatal hernia, status post Nissen fundoplication with residual scar is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


